REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The amendments to the claims are as follows:
Claims 14-20 have been cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on March 18th, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive. Accordingly the prior art rejections have been withdrawn. 

Regarding claims 1 and 8 the closest prior art is Sumioka (US 2017/0054387 A1).
Regarding claim 1, Sumioka teaches an apparatus controlling a position of a camera module, the apparatus comprising: 
an operating coil disposed on a housing of the camera module to face a magnetic member disposed on a lens barrel of the camera module; 
a driving circuit configured to provide a driving current to the operating coil; 
a capacitor circuit configured to have a capacitor value to form a resonance circuit together with the operating coil to resonate at a resonance frequency varied depending on an inductance value of the operating coil; 
a resonance maintaining circuit configured to maintain a level of a resonance signal generated by the operating coil and the capacitor circuit; 
a resonance frequency detecting circuit configured to detect a resonance frequency signal from the resonance signal generated by the operating coil and the capacitor circuit; and 
a control circuit configured to control the driving circuit based on the resonance frequency signal from the resonance frequency detecting circuit.
However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein the capacitor circuit is connected in parallel with the operating coil, and the capacitor circuit comprises a first capacitor and a second capacitor connected to each other in series.

Regarding claim 8, Sumioka teaches an apparatus controlling a position of a camera module, the apparatus comprising: 
an operating coil disposed on a housing of the camera module to face a magnetic member disposed on a lens barrel of the camera module; 
a driving circuit; 
a capacitor circuit configured to have a capacitor value to form a resonance circuit together with the operating coil to resonate at a resonance frequency varied depending on an inductance value of the operating coil; 
a resonance maintaining circuit configured to maintain a level of a resonance signal generated by the operating coil and the capacitor circuit; 
a resonance frequency detecting circuit configured to detect a resonance frequency signal from the resonance signal generated by the operating coil and the capacitor circuit; and 
a control circuit configured to control the driving circuit based on the resonance frequency signal from the resonance frequency detecting circuit.
However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 8 recited together in combination with the totality of particular features/limitations recited therein, including wherein the driving circuit comprises a first high-side switch and a first low-side switch connected to each other in series between a power supply voltage terminal and a ground, and a second high-side switch and a second low-side switch connected to each other in series between the power supply voltage terminal and the ground and configured to provide a driving current to the operating coil by connecting a first connection node between the first high-side switch and the first low-side switch to a first end of the operating coil and connecting a second connection node between the second high-side switch and the second low-side switch to a second end of the operating coil.

Regarding claims 2-7 and 9-13, these claims depend on an allowed base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872